Citation Nr: 1118022	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-02 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the reduction from 20 percent to 10 percent for a left tibia stress fracture with complaints of knee pain was proper.

2.  Whether the reduction from 30 percent to 10 percent for bilateral maxillary sinusitis was proper.

3.  Entitlement to a compensable rating for a right tibia stress fracture.

4.  Entitlement to a compensable rating for allergic rhinitis.

5.  Entitlement to a total rating due to individual unemployability based upon service-connected disabilities (TDIU).

6.  Whether new and material evidence has been received to reopen a claim for service connection for painful elbows, wrists and fingers.

7.  Entitlement to service connection for a neurological disorder, to include peripheral neuropathy, claimed as a painful elbow, wrist and finger disorder.

8.  Entitlement to service connection for a lumbar spine disorder.

9.  Entitlement to service connection for sleep apnea, hypersomnia and dyspnea, to include as secondary to service-connected sinusitis.


WITNESSES AT HEARINGS ON APPEAL

Veteran and Veteran's husband


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1984 to May 1990, August 1990 to November 1990 and from January 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia which denied the Veteran's claim for an increased rating for a right knee disorder.  This rating decision denied the Veteran's request to reopen her claim for service connection for a chronic condition causing pain in the elbows, wrists and fingers.  In addition, this rating decision denied her claim for service connection for a lumbar spine disorder and sleep apnea.

The Veteran also appeals from a November 2008 rating decision which denied her claim for an increased rating for allergic rhinitis and for TDIU.  It also proposed the reduction in rating for her left tibia stress fracture from 20 percent to 10 percent as well a reduction in the rating for her bilateral maxillary sinusitis from 30 percent to 10 percent.  The proposed reductions were implemented in a February 2009 rating decision.

The Veteran offered testimony before a Decision Review Officer (DRO) in hearing held in June 2007 and January 2009.  Hearing transcripts have been associated with the claims file.

The issue of whether new and material evidence has been received to reopen a claim for service connection for a hysterectomy was raised in an April 2002 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to TDIU and entitlement to service connection for a lumbar spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The 20 percent rating for a left tibia stress fracture had been in effect for less than five years at the time of the February 2009 rating decision that decreased the rating to 10 percent.

2. The evidence at the time of the February 2009 rating decision implementing the rating reduction disclosed improvement in the disability and reduction was in accordance with all applicable laws and regulations.

3.  The 30 percent rating for bilateral maxillary sinusitis had been in effect for more than five years at the time of the February 2009 rating decision that decreased the rating to 10 percent.

4.  The evidence at the time of the February 2009 rating decision implementing the rating reduction showed sustained improvement in the disability and reduction was in accordance with all applicable laws and regulations.

5.  The Veteran's right knee disorder manifested by X-ray evidence of arthritis, flexion that was limited to 70 degrees and subjective complaints of pain, weakness and instability throughout the course of the appeal; the record was negative for limitation of extension, flexion limited to 30 degrees, knee ankylosis, recurrent subluxation, lateral instability, dislocated semilunar cartilage, malunion of the tibia and fibula or additional loss of range of motion due to pain, fatigue, weakness or lack of endurance following repetitive movement.

6.  Throughout the course of this appeal, the Veteran's allergic rhinitis has manifested by nasal obstructions of less than 50 percent on either side with subjective complaints of itchy and watery eyes, a runny or congested noise, a dry cough and postnasal drip; the record was negative for greater than 50 percent obstruction of nasal passage on both sides, complete obstruction of a nasal passage or nasal polyps.  

7.  The Veteran's claim for service connection for an elbow and finger condition was denied in an unappealed October 1992 rating decision as the evidentiary record did not establish a currently diagnosed disability.

8.  The evidence received since the October 1992 rating decision denying service connection for an elbow and finger condition includes information pertaining to a fact necessary to substantiate the claim, the absence of which was the basis of the previous denial.

9.  The evidence of record does not establish that the Veteran's neurological disorder was chronic in service, that it had been continuous since separation from service, that it manifested to a compensable degree within one year of separation from service or that it was etiologically related to service.

10.  The evidence of record does not establish that the Veteran's obstructive sleep apnea, hypersomnia or dyspnea were chronic in service, that it had been continuous since separation from service or that it was etiologically related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The reduction of the rating for a left tibia stress fracture from 30 percent to 10 percent was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344 (2010).

2.  The reduction of the rating for bilaterally maxillary sinusitis from 30 percent to 10 percent was proper.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.105, 3.344.

3.  The criteria for a 10 percent rating for a right knee tibia stress fracture have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.59, 4.71, 4.71a, DCs 5003, 5256-5263.

4.  The criteria for a compensable rating for allergic rhinitis have not been met. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.97, DC 6522.

5.  The October 1992 rating decision denying service connection for an elbow and finger condition is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

6.  Evidence received since the October 1992 rating decision denying service connection for an elbow and finger condition is new and material and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

7.  The criteria for entitlement to service connection for a neurological disorder, to include peripheral neuropathy, are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

8.  The criteria for entitlement to service connection for obstructive sleep apnea, hypersomnia and dyspnea are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006 & 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The U. S. Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The United States Court for Veterans Appeals (Veteran's Court or Court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.

The VCAA is not applicable where further assistance would not aid a veteran in substantiating a claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision with regards to the Veteran's request to reopen her claim for service connection for painful elbows, wrists and fingers, further assistance is unnecessary to aid the Veteran in substantiating this claim.

The Veteran was provided with VCAA notice in a February 2006 letter with regards to her claim for service connection for sleep apnea, dyspnea and hypersomnia on a secondary basis.  A February 2008 letter provided such notice with regard to her claims for an increased rating for allergic rhinitis and right tibia stress fracture.  These letters provided notice as to what evidence was required to substantiate her claims.  These letters informed her of what evidence VA would obtain, of what evidence she was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  These letters provided proper preadjudication notice under Pelegrini.
   
The Veteran's status as a veteran has been established.  A June 2007 letter provided proper notice under Dingess with regard to her claim for service connection for dyspnea.  The timing deficiency with regard to this letter was cured by readjudication of the claim in an October 2007 rating decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The February 2008 preadjudication letter notified the Veteran that medical or lay evidence could be submitted to substantiate her claims for an increased rating and provided specific examples.  This letter stated that such evidence should describe the manner in which the Veteran's disability has gotten worse based upon the author's knowledge and personal observations.  It also notified the Veteran that she may submit statements from her current or former employers.  A December 2008 letter also provided notice with regard to the remaining elements outlined in Vazquez-Flores, after the initial adjudication of the Veteran's claims.  The timing deficiency with regard to the December 2008 letter was cured by the readjudication of the claims in the December 2008 SOC.  Mayfield, supra.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of her claims.  The Veteran's service treatment records, Social Security Administration (SSA) records, Tricare treatment records and VA treatment records have been obtained.  She has been afforded a multiple VA respiratory and orthopedic examinations and a sufficient medical opinion has been obtained.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  These examinations, along with the Veteran's statements and treatment records, are sufficient for rating purposes.

The Veteran has not completed additional authorization forms to allow VA to obtain any private treatment records.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159(c)(1).  Hence, the Board has no alternative but to adjudicate the Veteran's claims on the basis of the current record.

A VA examination has not been conducted with regard to the Veteran's claim for service connection for a neurological disorder.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.

As detailed below, there is no evidence other than the Veteran's assertions linking her current neurological disorder to service.  Her assertion of such a relationship is insufficient to trigger the duty to get an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  The Veteran has reported, and the record shows, that she was diagnosed with a neurological disorder long after service.  She has not alleged a continuity of symptomology and the clinical evidence does not establish such a continuity.  There is no other evidence of continuity of symptomatology or of a link between the claimed disabilities and service.  

In a December 2007 notice of disagreement (NOD), the Veteran alleged that there were records belonging to another veteran in her claims file and that they were improperly considered when rendering her decision.  She further suggested in a June 2009 NOD that some of her evidence had been misfiled but has not identified which documents are purportedly missing.    

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  The Veteran has submitted no evidence which rebuts this presumption of regularity and her argument regarding missing or misfiled documents is without merit.

As neither the Veteran nor her representative have indicated that there is any outstanding pertinent evidence to be obtained, the Board may proceed with the consideration of the Veteran's claims.

Rating Reduction Criteria

Prior to reducing a veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 ; see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a)(b). That regulation provides that rating agencies will handle cases affected by a change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. The provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more).

Under 38 C.F.R. § 3.344(a),(b):

(a) Examination reports indicating improvement.  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and Department of Veterans Affairs regulations governing disability compensation and pension. It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  This applies to treatment of intercurrent diseases and exacerbations, including hospital reports, bedside examinations, examinations by designated physicians, and examinations in the absence of, or without taking full advantage of, laboratory facilities and the cooperation of specialists in related lines.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Ratings on account of diseases which become comparatively symptom free (findings absent) after prolonged rest, e.g. residuals of phlebitis, arteriosclerotic heart disease, etc., will not be reduced on examinations reflecting the results of bed rest.  Moreover, though material improvement in the physical or mental condition is clearly reflected the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  When syphilis of the central nervous system or alcoholic deterioration is diagnosed following a long prior history of psychosis, psychoneurosis, epilepsy, or the like, it is rarely possible to exclude persistence, in masked form, of the preceding innocently acquired manifestations.  Rating boards encountering a change of diagnosis will exercise caution in the determination as to whether a change in diagnosis represents no more than a progression of an earlier diagnosis, an error in prior diagnosis or possibly a disease entity independent of the service-connected disability.  When the new diagnosis reflects mental deficiency or personality disorder only, the possibility of only temporary remission of a super-imposed psychiatric disease will be borne in mind.

(b) Doubtful cases.  If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) of this section, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference "Rating continued pending reexamination ------ months from this date, § 3.344."  The rating agency will determine on the basis of the facts in each individual case whether 18, 24 or 30 months will be allowed to elapse before the reexamination will be made.  38 C.F.R. § 3.344(a),(b).

(c) The provisions of paragraphs (a) and (b) of this section apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, supra at 595.

Left Tibia Stress Fracture Reduction

The rating reduction for the Veteran's left tibia stress fracture was proposed in a November 2008 rating decision and implemented in the February 2009 rating decision, effective May 1, 2009.  These decisions met the requirements of 38 C.F.R. § 3.105(e).

The 20 percent rating for a left tibia stress fracture was assigned in an October 2007 rating decision that increased the Veteran's existing rating from 10 percent.  The effective date for that award was January 5, 2007.  As the rating reduction to 10 percent was effective May 1, 2009, the 20 percent rating was in effect for less than five years and provisions of 38 C.F.R. § 3.344(a),(b) do not apply.

Limitation of leg flexion of a leg warrants a 10 percent rating where flexion is limited to 45 degrees and a 20 percent rating where flexion is limited to 30 degrees. Flexion that is limited to 15 degrees is rated as a maximum 30 percent disabling.  38 C.F.R. § 4.71a, DC 5260.

Limitation of leg extension warrants a noncompensable disability rating when extension is limited to 5 degrees.  It warrants a 10 percent disability rating when limited to 10 degrees, a 20 percent rating when it is limited to 15 degrees, a 30 percent evaluation when limited to 20 degrees, a 40 percent rating when limited to 30 degrees and a maximum 50 percent rating when limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

For rating purposes, normal range of motion in a knee joint is 0 degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The VA General Counsel has held that separate ratings could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a 10 rating is warranted for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a 0-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).

Knee impairment with recurrent subluxation (partial dislocation) or lateral instability warrants a 10 percent rating if it is slight, a 20 percent rating if it is moderate, or a maximum 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 5257.

Malunion of the tibia and fibula with a slight knee disability warrants a 10 percent rating and such malunion with a moderate knee disability warrants a 20 percent rating.  Malunion of the tibia and fibula with a marked knee disability warrants a 30 percent rating. Nonunion of the tibia and fibula with loose motion that requires a brace warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a, DC 5262.

Semilunar, dislocated cartilage with frequent episodes of "locking," pain and effusion into the joint warrants a maximum 20 percent rating.  38 C.F.R. § 4.71a, DC 5258.

Knee ankylosis at favorable degree in full extension or in slight flexion between 0 degrees and 10 degrees warrants a 30 percent rating.  Knee ankylosis in flexion between 10 and 20 degrees warrants a 40 percent rating while such ankylosis in flexion between 20 and 45 degrees warrants a 50 percent rating.  Extremely unfavorable knee ankylosis in flexion at an angle of 45 degrees or more warrants a 60 percent rating.  38 C.F.R. § 4.71a, DC 5256.

An August 2006 VA orthopedic examination reflects the Veteran's reports of pain in the left knee area that averaged a "4" most of the time and a "6" when she was on her feet a lot or when she was trying to go to sleep.  Occasional transient locking when walking up stairs was reported.  Knee weakness, knee instability episodes of osteomyelitis, surgery, abnormal motion, flare-ups or the use of corrective shoes were denied.  She takes Naprosyn daily and rarely used a knee brace.  There were no constitutional symptoms of bone disease.  

Physical examination conducted by the August 2006 VA examiner revealed a minimally tender tibia anteriorly at the junction of the superior one-third and inferior two-thirds of the tibia without redness or swelling.  There was no objective evidence of deformity, angulation, false motion, shortening or intra-articular involvement.  There was also no malunion, nonunion, loose motion, false joint, tenderness, drainage, edema, weakness, redness or heat.  She was able to extend the left knee to zero degrees actively, passively and repeatedly without pain, weakness, fatigue or lack of endurance.  Flexion was to 125 degrees actively, passively and repeatedly with a pain level of "5" without weakness, fatigue or lack of endurance.  The Veteran's gait was steady and brisk without apparent functional limitations on standing or walking.  There were no callosities, breakdown, an unusual shoe wear pattern, ankylosis, shortening of the leg or constitutional signs of bone disease.  A February 2000 left tibia X-ray was normal without evidence of a healed fracture.  Following this examination and a review of the Veteran's claims file, a diagnosis of a left tibia stress fracture with residuals was made.

During a June 2007 hearing, the Veteran testified that her knee disorder had not improved and had actually worsened with her age.

A July 2007 VA orthopedic examination reflects the Veteran's reports of constant daily pain and stiffness in the left knee.  Flare-ups, instability, weakness, episodes of dislocation or subluxation and effusion were denied.  The use of a knee brace and ibuprofen with good results was reported.  She was unable to stand for more than a few minutes or walk for more than few yards.  Her gait was antalgic.  Physical examination was negative for crepitation, masses behind the knee, instability, patellar abnormality and meniscus abnormality.  Flexion and extension were from zero degrees to 75 degrees with pain beginning at 70 degrees.  After repetitive use, flexion and extension were from zero degrees to 70 degrees and was limited by pain.  An accompanying left knee X-ray was negative.  Following this examination and a review of the Veteran's medical records, a diagnosis of a left knee strain was made.

A February 2008 VA orthopedic examination reflects the Veteran's reports of constant medial/lateral pain with some radiation down the left shin.  The shin was sore to the touch in the mid to distal region medially, with aching to sharp pain.  Current symptoms included weakness, stiffness, swelling, occasional heat, redness, instability, fatigability and lack of endurance.  Locking, flare-ups and dislocations/subluxations were denied.  Her symptoms were aggravated by prolonged standing and walking and were relieved by medication.  Physical examination of the left knee revealed tenderness to palpation all along the shin and medial to the shin, extending proximally towards the anterior shin just distal to the patella and medial to patella.  Examination was negative for deformity, crepitation, instability, ankylosis, heat, redness or edema.  There was severe guarding present which made examination difficult.  Flexion was from zero degrees to 55 degrees with pain at 55 degrees.  Extension was to zero degrees with pain at zero degrees. Her gait was normal.   Strength was normal except "4/5" with knee extension due to decreased effort, which may be due to pain.  A January 2008 bone scan was normal for the lower legs and negative for evidence of a stress fracture.  Following this examination and a review of the Veteran's treatment records, a diagnosis of a left knee tibia stress fracture with residual pain was made.

A December 2008 letter from the Veteran's niece indicates that she helps the Veteran with her activities of daily living and has seen her fall down the stairs on three occasions due to her left knee locking.  She experienced constant pain in her knees that has interfered with her sleep.

A January 2009 Tricare treatment note revealed left knee tenderness to palpation lateral to the joint line with crepitus.  Full range of motion without pain was elicited.  There was no muscle weakness demonstrated.

During a January 2009 hearing, the Veteran testified that the area around her left shin was tender.

The October 2007 rating decision that increased the rating to 20 percent was based on a July 2007 VA examination and was assigned for malunion of the tibia and fibula despite the July 2007 left knee X-ray findings.

The rating reduction was based on a February 2008 VA examination as well as a review of VA and Tricare treatment records.  The VA examination noted the Veteran's reports of constant medial and lateral pain with some radiation into the left shin as well as instability.  On physical examination, flexion was to 55 degrees with pain at 55 degrees and extension was to zero degrees with pain at zero degrees.  The VA treatment records documented a complaint of lower leg pain in November 2007.

The February 2008 VA examination and the treatment records show that there was improvement in the disability.  The February 2008 VA examination was at least as full and complete as the July 2007 VA examination.

No VA examination was conducted after the February 2008 VA examination.  A January 2009 Tricare treatment note documented full knee range of motion.  There was no clinical evidence that extension was limited to 20 degrees, that flexion was limited to 30 degrees, of knee ankylosis, of moderate recurrent subluxation, of moderate lateral instability, of dislocated semilunar cartilage, of malunion of the tibia and fibula or X-ray evidence of arthritis which would warrant a higher rating.  As the February 2008 VA examination disclosed improvement, a rating reduction is warranted.  38 C.F.R. § 3.344(c).

The rating decision and statement of the case show that the RO considered the contents of the record both prior to the February 2008 VA examination and since that examination.  Accordingly, the Board must conclude that the record demonstrated improvement in the left knee disability and that the reduction was in accordance with law and was proper.

Bilateral Sinusitis Reduction Claim

The rating reduction for the Veteran's bilateral maxillary sinusitis was proposed in a November 2008 rating decision and implemented in the February 2009 rating decision, effective May 1, 2009.  These decisions met the requirements of 38 C.F.R. § 3.105(e).

The 30 percent rating for bilateral maxillary sinusitis was assigned in a May 2004 rating decision that increased the Veteran's existing disability rating from 10 percent.  The effective date for that award was March 15, 2004.  As the rating reduction to 10 percent was effective May 1, 2009, the 30 percent rating was in effect for more than five years and provisions of 38 C.F.R. § 3.344(a),(b) apply.

A noncompensable rating is warranted for sinusitis detected by X-ray only.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

A 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted for chronic sinusitis following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, DC 6513.

A note accompanying DC 6513 states that an incapacitating episode is defined as one requiring bedrest and treatment by a physician.

An August 2006 VA sinus examination reflects the Veteran's complaints of frequent sneezing with watering, itching or burning of her eyes but not her nose with frequent nasal sniffing.  These symptoms occurred year round and she reported several episodes of sinusitis per year but these episodes were difficult to document.  The examiner noted that her symptoms were more suggestive of recurrent upper respiratory infections and sinus X-rays from May 2004 were completely normal.  Purulent discharge was present only when she had an upper respiratory infection.  She experienced headaches approximately three times per month which may last for 12 hours.  Periods of incapacitation with the exception of those related to migraine headaches were denied and there was no bedrest prescribed by a physician.  Physical examination noted that the frontal and maxillary sinus transilluminate well, which ruled out acute and chronic sinusitis.  Following this examination and a review of the Veteran's claims file, the examiner noted that no acute or chronic sinusitis was found.  The examiner opined that the Veteran may have recurrent episodes of sinusitis which were more likely recurrent upper respiratory infections.

An October 2006 VA treatment note reflects the Veteran's reports of sinus pressure and headache pain on the left side with sensitivity to light and noise.  The examiner noted that the Veteran described a "typical migraine headache."  Physical examination revealed the sinuses to be tender bilaterally without drainage.  The transmembrane segment (TMS) was dull.  An assessment of sinusitis was made.

During a June 2007 hearing, the Veteran testified that her VA examinations had been conducted when she did not have a sinus infection.  She suffered from sinus infections often but not on a daily basis.

A January 2008 VA ears, nose and throat (ENT) consultation found a normal nose, oral cavity, pharynx, hypopharynx, larynx, nasopharynx, neck and thyroid.  A diagnosis of allergic with no computed tomography (CT) scan evidence of sinusitis was made.

A February 2008 VA respiratory examination reflects the Veteran's reports of seven sinus infections per year for which she takes antibiotics and allergy symptoms in between acute episodes.  The sinus infections require bedrest for three to five days each.  Current symptoms included itchy/watery eyes, runny nose, occasional itchy throat, sneezing, dry cough at night and postnasal drip.  Her last treatment was in February 2008.  She experienced sinus pain with infection as well as moderate to severe headaches in the bilateral cheeks and temples.  Her daily allergy symptoms were triggered by cologne, dust, mold, certain foods and trees.  Non-incapacitating episodes were denied.  

Physical examination conducted by the February 2008 VA examiner was negative for purulent discharge, lesions, septal deviation, tissue loss or nose deformity.  There was some mild edema bilateral naris, more on the right, with pink to erythema of mucosa bilaterally, more on the right.  Nasal polyps were absent and there was no purulent discharge.  A December 2007 maxillofacial CT revealed a nasal septal deviation and hypertrophy of the left inferior turbinate but was negative for findings to suggest sinus disease.  Following this examination and a review of the Veteran's treatment records, a diagnosis of recurrent bilateral maxillary sinusitis without acute sinusitis at present was made.

The Veteran's sinuses were noted to be tender on the left side in a February 2008 VA treatment note.  An assessment of sinusitis was made.

Sinus pressure with a runny nose and cough were reported by the Veteran in February 2008.  She was prescribed amoxicillin, an antibiotic, for 10 days.

In a December 2008 statement, the Veteran reported that her physician will not put her incapacitating episodes in writing because she was already medically retired from work.  She was on antibiotics for maxillary sinus infections seven times within a 12 month period and "automatically" met the criteria for incapacitating episodes as her physician orally told her go get bed rest.

During a January 2009 hearing, the Veteran testified that her treatment provider, M. S., would not write a statement "putting her out of work" because she was medically retired.  She received all her treatment for her sinus condition through Tricare.  She takes medication constantly for her sinus condition.

A January 2009 VA treatment note indicates that the Veteran had been prescribed moxifloxacin, which is an antibiotic, for 10 days.  The Veteran had reported a history of sinus pain and pressure in the mid-face for the past four to six weeks.  An assessment of sinusitis was made.

A February 2009 VA head CT scan was negative.

The May 2004 rating decision that increased the rating for sinusitis to 30 percent was primarily premised on a May 2004 VA examination.  That examination contained findings of four sinus infections per year that required the use of antibiotic medications.

The rating reduction was based on a February 2008 VA examination as well as a review of VA treatment records.  The VA examination noted the Veteran's reports of seven sinus infections per year for which she used antibiotic medication.  On physical examination, the examiner found essentially no evidence of a sinus infection and an accompany X-ray showed no evidence of sinus disease.  The VA treatment records documented complaints of sinus pain but were negative for sinus infections or incapacitating episodes.  Non-incapacitating episodes were denied by the Veteran.

The February 2008 VA examination and the treatment records show that there was sustained improvement in the disability.  Whereas her sinusitis had previously required the use of antibiotic medications and had incapacitating episodes, the current evidence did not document any incapacitating episodes or six non- incapacitating episodes per year.  Further, the Veteran specifically denied suffering from non-incapacitating episodes during her February 2008 VA examination.  The Board notes the Veteran's statement that her treatment provider, M. S., will not document her incapacitating episodes as she was no longer employed.  However, a review of clinical evidence reveals that M. S. is a VA physician's assistant and is therefore unable to provide the applicable treatment under the diagnostic code.  See 38 C.F.R. § 4.97, DC 6513, Note 1.  The February 2008 VA examination was at least as full and complete as the May 2004 VA examination.  

No VA examination was conducted after the February 2008 VA examination.  Treatment notes subsequent to the February 2008 VA examination document two instances in which the Veteran was prescribed antibiotics for a total of 20 days, which does not satisfy the requirement for prolonged periods (i.e., four to six weeks) of antibiotic use.  There continued to be no clinical evidence of three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment or more than six non-incapacitating episodes per year characterized by headaches, pain and purulent discharge or crusting.  The evidence indicates that the improvement occurred under the ordinary conditions of life.

The rating decision and statement of the case show that the RO considered the provisions of 38 C.F.R. § 3.344 and discussed the contents of the record both prior to the February 2008 VA examination and since that examination.  Accordingly, the Board must conclude that the record demonstrated sustained improvement in the sinusitis disability and that the reduction was in accordance with law and was proper.



Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Right Tibia Stress Fracture Increased Rating Claim

The Veteran contends that she is entitled to a compensable rating for her right knee disorder as she has been diagnosed with arthritis and has painful knee motion.

An October 2006 VA orthopedic examination reflects the Veteran's reports of decreased right knee motion and progressively worsening constant daily pain and stiffness.  The use of a knee brace while walking with good results and Ibuprofen was reported.  She was able to stand for 15 to 30 minutes and walk more than 1/4 mile but less than one mile.  A history of trauma to the bone, inflammation, pain, fracture site motion, deformities, flare-ups of bone or joint disease, constitutional symptoms of arthritis and incapacitating episodes of arthritis were denied.  Weakness, episodes of dislocation or subluxation, locking episodes, effusion or inflammation of the right knee were denied.

Physical examination performed by the October 2006 examiner revealed right knee crepitus and tenderness but was negative for masses behind the knee, clicks or snaps, grinding, instability, patellar abnormality or meniscus abnormality.  Examination was also negative for a bone or joint abnormality, abnormal weight bearing, genu recurvatum, constitutional signs of bone disease and malunion of the os calcis or astragalus.  Her gait was normal.  Flexion was from zero degrees to 85 degrees with pain beginning at 70 degrees.  Repetitive use resulted in flexion from zero degrees to 80 degrees due to pain.  An accompanying right knee X-ray revealed very mild degenerative changes of the patellofemoral and medial compartments and mild joint space narrowing of the medial compartment.  Following this examination and a review of the Veteran's claims file, a diagnosis of status-post right tibia fracture, well-healed, was made.

A July 2007 VA orthopedic examination reflects the Veteran's reports of constant daily pain, stiffness and weekly episodes of locking.  Flare-ups, instability, weakness, episodes of dislocation or subluxation or effusion were denied.  The use of a knee brace and ibuprofen with good results was reported.  She was unable to stand for more than a few minutes or walk for more than few yards.  Her gait was antalgic.  Physical examination was negative for crepitation, masses behind the knee, instability, patellar abnormality or meniscus abnormality.  Flexion and extension were from zero degrees to 75 degrees with pain beginning at 70 degrees.  After repetitive use, flexion and extension were from zero degrees to 70 degrees and was limited by pain.  Following this examination and a review of the Veteran's medical records, a diagnosis of right knee degenerative joint disease was made.

A December 2008 letter from the Veteran's niece indicates that she helps the Veteran with her activities of daily living and has seen her fall down the stairs on two occasions due to her right knee locking.  She experienced constant pain in her knees that has interfered with her sleep.

A January 2009 Tricare right knee X-ray was grossly negative.  Physical examination conducted during that visit revealed tenderness to palpation lateral to the joint line with crepitus.  Full range of motion without pain was elicited.  There was no muscle weakness demonstrated.

A January 2009 VA right knee magnetic resonance imaging (MRI) scan revealed minimal chondromalacia patellae, minimal joint effusion and minimal lateral bursitis.

A compensable rating for the Veteran's right knee disorder on the basis of limited motion would require flexion to be limited to 45 degrees and extension to be limited to 10 degrees.  Extension was found to be full in both the October 2006 VA examination and the July 2007 VA examination.  Flexion, at worst, was found to be from zero to 75 degrees with pain between 70 degrees and 75 degrees in the July 2007 VA examination.  There is no indication that the Veteran's subjective reports of right knee pain have caused functional loss sufficient to warrant a higher rating.  See 38 C.F.R. § 4.40; DeLuca, supra.  A compensable rating based upon limitation of motion is not warranted.  38 C.F.R. § 4.71a, DCs 5260, 5261.

Although the Veteran has reported wearing a knee brace, which suggests knee instability, both the October 2006 and July 2007 VA examinations were negative for instability. There is no other evidence of instability in the record.  The preponderance of the probative competent medical evidence of record is therefore against a separate rating under DC 5257 for instability or recurrent subluxation for any period during the course of this appeal.

The clinical evidence is negative for knee ankylosis and the Veteran's October 2006 and July 2007 VA examinations demonstrated that that she retained significant range of motion.  In addition, the clinical evidence is negative for dislocated semilunar cartilage, genu recurvatum or malunion of the tibia and fibula would warrant a compensable rating.  38 C.F.R. § 4.71a, DCs 5256, 5258, 5262, 5263.

The October 2006 right knee X-ray revealed very mild degenerative changes of the patellofemoral and medial compartments.  However, a January 2009 VA X-ray was grossly negative.  Applying all reasonable doubt, a 10 percent rating on the basis of arthritis without compensable limitation of motion is therefore warranted.  38 C.F.R. § 4.71a, DC 5003.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher disability rating.

Allergic Rhinitis Increased Rating Claim

The Veteran contends that the severity of her rhinitis warrants a compensable rating as she receives constant treatment in the form of medication for her allergies.

A 10 percent rating is warranted when there are no nasal polyps but with greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A maximum 30 percent rating is warranted when polyps are present. 38 C.F.R. § 4.97, DC 6522.

The Veteran's nose was found to be normal in an August 2005 Tricare treatment note.

An August 2006 VA sinus examination reflects the Veteran's complaints of frequent nasal sniffing and frequent sneezing with watering, itching and burning of her eyes but not her nose.  These symptoms occurred year around.  She experienced purulent discharge only if she had an upper respiratory infection, occasional shortness of breath at rest and dyspnea on exertion.  Nasal or sinus surgery, speech impairments or chronic sinusitis were denied.  She used a nasal inhaler once a day, Claritin once a day and another medicine to "dry up" her nose.  Physical examination revealed the external nose to be straight and symmetrical and that the nasal septum was straight.  There was adequate nasal airway bilaterally without pus, polyps or blood in either nasal cavity.  The frontal and maxillary sinuses transilluminate well.  Following this examination and a review of the Veteran's claims file, a diagnosis of perennial allergic rhinitis was made.

The Veteran's nose was found to be normal in a May 2007 Tricare treatment note.

A January 2008 VA ENT consultation found a normal nose, oral cavity, pharynx, hypopharynx, larynx, nasopharynx, neck and thyroid.  A diagnosis of allergic with no CT evidence of sinusitis was made.

A February 2008 VA respiratory examination reflects the Veteran's reports of itchy/watery eyes, runny nose, occasional itchy throat, sneezing, dry cough at night and postnasal drip.  Purulent discharge, speech difficulties or a disease or injury to the palate-nasal regurgitation were denied.  Dyspnea at rest or exertion was reported.  Physical examination was negative for purulent discharge, lesions, septal deviation, tissue loss or nose deformity.  The percent of nasal obstruction was between 25 and 50 on the right and less than 25 percent on the left by estimate.  Sinus was non-tender to palpation except at the medial proximal nose at border of maxillary bilaterally.  There was some mild edema bilateral naris, more on the right, with pink to erythema of mucosa bilaterally, more on the right.  Nasal polyps were absent and there was no purulent discharge.  Following this examination and a review of the Veteran's treatment records, a diagnosis of allergic rhinitis was made.

Throughout the course of this appeal, the Veteran's allergic rhinitis has manifested by nasal obstructions of less than 50 percent on either side with subjective complaints of itchy and watery eyes, a runny or congested noise, a dry cough and postnasal drip.  The clinical evidence has been consistently negative for nasal polyps.  A compensable rating for allergic rhinitis requires greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A compensable rating for allergic rhinitis is therefore not warranted.  38 C.F.R. § 4.97, DC 6522.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher disability rating.

Extraschedular Rating

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, supra.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer, supra.

When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Veteran's right knee disorder and allergic rhinitis manifested as described above during the course of the appeal.  There were no reported periods of hospitalization attributed to her service-connected disorders during this appellate period.  There symptoms were contemplated by the rating schedule.  Hence, referral for consideration of an extraschedular rating is not warranted.



Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Savage v  Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for a disorder found to be proximately due to, or the result of, a service-connected disability, including on the basis of aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  (The Board notes the changes to 38 C.F.R. § 3.310 effective in October 10, 2006, but the previous version of 38 C.F.R. § 3.310 is potentially more favorable to the Veteran).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

New and Material Evidence Criteria

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been submitted VA looks to the evidence received since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously submitted to VA and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage, supra.

If VA either receives or associates with a claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim at any time after VA issues a decision on a claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  These official service department records include service records that are related to a claimed in-service event, injury or disease, regardless of whether such records mention a veteran by name.   C.F.R. § 3.156(c)(i).

Painful Elbows, Wrists and Fingers Claim

An October 1992 rating decision denied the Veteran's claim for service connection for an elbow and finger condition as there was no competent medical evidence establishing a currently diagnosed disability.  A notice of disagreement was not received within one year of notification of this rating decision, thus rendering it "final" under 38 U.S.C.A. § 7105(c).

Evidence considered in the October 1992 rating decision includes the Veteran's service treatment records and a June 1992 VA general medicine examination.

Complaints of left wrist pain and an assessment of a questionable sprain were noted in April 1985.  A May 1989 service examination was negative for any relevant abnormalities.  Complaints of pain in the arms, fingers and joints were noted in January 2000.  The remaining service treatment records were negative for any complaints, treatments or diagnoses related to the elbows, wrists or fingers.

A June 1992 VA general medicine examination reflects the Veteran's complaints of joint pain that was primarily in her arms and legs and swelling in her fingers.  She reported injuring her left wrist in 1985 after performing pushups and that she still had pain with heavy lifting.  Physical examination was negative for swelling in the elbows or fingers.  Accompanying X-rays were negative for significant pathology in the hands, wrists or elbows.  Although an initial diagnosis of degenerative joint disease of the elbows was made, the examiner noted that this disorder was not found on X-ray.

Evidence received since the October 1992 rating decision includes the Veteran's VA and Tricare treatment records dated through March 2009, SSA records and various private treatment records.  In addition, the Veteran's service dental records were received.

A June 1996 private treatment receipt indicated that the Veteran had been primarily diagnosed with a "muscle sprain."  The visit was billed under the code for disorders of the peripheral nerves system and an unspecified myopathy.

An August 2005 Tricare X-ray revealed very mild ulnar deviations of the third and fourth fingers bilaterally without bony changes or arthritis. 

An August 2005 Tricare treatment note reflects an assessment of reflex sympathetic dystrophy in the upper limb wrist.  The Veteran reported the sudden onset of swelling and tenderness in the wrist joint.  There were no musculoskeletal symptoms on examination.

 A March 2007 Tricare treatment note indicated that the Veteran had been assessed with peripheral neuropathy.  She reported chronic pain involving digit number two on the right hand for several years and pain and numbness involving digit number three on the right hand since March 2007.  She also has mild right ulnar neuropathy and probably has right carpal tunnel syndrome.  The Veteran had reported working as a markup clerk in the post office and that her job required her to frequently type.

An April 2007 Tricare electromyogram (EMG) study of the right upper extremity revealed moderate chronic focal right ulnar motor denervating neuropathy across the elbow (cubital tunnel syndrome).  Mild distal median and ulnar sensory neuropathies were also found.

A June 2007 Tricare bone scan revealed mild increased activity in the right metacarpophalangeal (MCP) joint localized to the metacarpal head and base of the proximal phalanx.  There was also mild uptake at the base of the proximal phalanx of the third digit.

Complaints of arthritic pain in most of the joints in the hands were noted in a February 2008 VA treatment note.  Physical examination revealed some hand stiffness but no edema, discoloration or joint nodes.  An assessment of arthritis was made.

The October 1992 rating decision denied the Veteran's claim for service connection for an elbow and finger condition as the evidence was negative for a currently diagnosed disability.  Competent evidence has been submitted establishing that the Veteran suffers from a neurological disorder, including peripheral neuropathy and cubital tunnel syndrome.  This claim is therefore reopened.

The Veteran is not prejudiced by the Board's consideration of her claim on the merits.  Cf. Bernard v. Brown, 4 Vet App 384 (1993).   She has had the opportunity to submit evidence, argument and have a hearing on the merits of the claim.  She has made such arguments throughout the course of the appeal.

In order for the Veteran's current neurological disorder to be recognized as service connected, the competent evidence of record must establish a direct link between the condition and an in-service injury of disease or that arthritis manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.309; Shedden and Hickson, supra.  

No such evidence has been received.  The Veteran's May 1989 service examination was negative for any relevant abnormalities.  The clinical evidence is negative for a neurological disorder until August 2005, more than 14 years after service.  No competent medical evidence has been submitted suggesting a nexus between the Veteran's neurological disorder and service.  The Veteran has not alleged a continuity of symptomology but rather reported a sudden onset of pain in August 2005.  The clinical evidence of record does not establish such a continuity.

The Veteran is not competent to opine that her neurological disorder was the result of radiation as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between the cause of her neurological disorder and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Thus, the Veteran is not competent to opine on this question and her statements asserting a relationship between this neurological disorder and her service are not probative as to this question.

There is no evidence that the Veteran's diagnosed arthritis was manifested to a compensable degree prior to the initial findings in 2008, nearly 17 years after service.  See 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).

As the preponderance of the evidence is against a link between the Veteran's neurological disorder and a disease or injury in service, the weight of the evidence is against her claim for service connection.  Reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Sleep Apnea Claim

The Veteran contends that her obstructive sleep apnea was caused by her service-connected allergic rhinitis and/or sinusitis.

A May 1989 service examination was negative for any relevant abnormalities.  The remaining service treatment records were negative for any complaints, treatments or diagnoses of sleep apnea.

In December 2004, a VA polysomnogram resulted in a diagnosis of moderate obstructive sleep apnea.  The Veteran was provided with a continuous positive airway pressure (CPAP) machine in February 2005.  

An August 2006 VA respiratory examination reflects the Veteran's reports of awakening three to four times per night to use the bathroom and then taking 20 to 30 minutes to fall back asleep.  She reported that this accounted for her daytime sleeping.  A diagnosis of obstructive sleep apnea was made in January 2005 and she was given a CPAP machine to use, which she continued to use nightly.  Night sweats approximately three times per week, some daytime hypersomnolence, some dyspnea on exertion and a sensation of shortness of breath intermittently all day were reported.  She was more likely to have the sensation of shortness of breath if the air was still or too warm and no one has ever found the cause of these transient but recurrent episodes.  Fever, significant weight changes, hemoptysis, malignant disease and asthma were denied.

Physical examination conducted by the August 2006 VA examiner revealed the Veteran's chest and lungs to be normal to inspection, percussion and auscultation without rales, rhonchi or wheezing in the lung fields.  There was no cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, restrictive lung disease, pulmonary embolism residuals, respiratory failure, chronic pulmonary thromboembolism, ankylosing spondylitis or residuals of malignancy.  Following this examination and a review of the Veteran's claims file, diagnoses of obstructive sleep apnea with daytime sleepiness, daily transient episodes of shortness of breath, and nocturia were made.

In an August 2006 addendum to the August 2006 respiratory examination, the examiner opined that it was less likely than not that the Veteran's condition of dyspnea, obstructive sleep apnea and hypersomnia were caused by her service-connected conditions of bilateral maxillary sinusitis and allergic rhinitis.  There was no active or chronic sinusitis found on examination and the Veteran had adequate nasal airways bilaterally.  Sinusitis and allergic rhinitis do not usually play a significant role in the etiology of sleep apnea or the type of dyspnea that the Veteran described or hypersomnia.  In addition, the Veteran had told the examiner that her nocturia three or four times per night and subsequent difficulty returning to sleep resulted in much of her daytime sleepiness.

During a July 2007 hearing, the Veteran testified that she underwent a sleep study on the advice of her allergist due to her breathing problems.  She uses medication and a CPAP machine to sleep at night but was unable to sleep due to "clogging."

In a January 2009 hearing, the Veteran's husband testified that the Veteran had difficulty breathing and had to use a CPAP machine.  The Veteran testified that she could not use the CPAP machine sufficiently due to her sinus condition.

An undated internet article stated that enlarged turbinates and nasal congestion can also contribute to sleep disorders such as snoring and obstructive sleep apnea, as the nasal airway is the normal breathing route during sleep.  Chronic nasal obstruction was most typically caused by enlargement of the inferior nasal turbinates.  A second undated internet article stated that allergies can predispose an individual to develop sleep apnea.

The Veteran has a current disability as she has been diagnosed with obstructive sleep apnea.  In order for the Veteran's current obstructive sleep apnea to be recognized as service connected, the competent evidence of record must establish a direct link between the condition and an in-service injury of disease or a service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310; Shedden and Hickson, supra.  

No such evidence has been received.  The Veteran's May 1989 service examination was negative for any relevant abnormalities and her service treatment records were negative for complaints, treatments or diagnoses related to obstructive sleep apnea.  The clinical evidence is negative for obstructive sleep apnea until December 2004, more than 13 years after service.  The August 2006 VA examiner declined to find a nexus between the Veteran's diagnosed disorder and her service-connected rhinitis or sinusitis.  No competent medical evidence has been submitted suggesting a nexus between the Veteran's obstructive sleep apnea and service or a service-connected disability.  The Veteran has not alleged a continuity of symptomology and the clinical evidence of record does not establish such a continuity.

The Veteran has submitted undated internet articles which generally suggest that individuals with allergies are predisposed to develop obstructive sleep apnea and that chronic nasal obstructions contributed to the development of obstructive sleep apnea.  These articles lack probative weight as they do not specifically address the Veteran, to include her medical history as documented in the claims file.  The Court has consistently held that medical treatise evidence that is generic and inconclusive as to the specific facts in a case was insufficient to establish causal link.  See, e.g., Mattern v. West, 12 Vet. App. 222 (1999).  No medical opinion has been submitted suggesting a nexus between the Veteran's obstructive sleep apnea and her service-connected allergic rhinitis or sinusitis.

Neither the Veteran nor her husband are competent to opine that her obstructive sleep apnea was the result of her service-connected rhinitis or sinusitis as scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between the cause of her obstructive sleep apnea and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau, Barr, and Woehlaert, supra.  Thus, neither the Veteran nor her husband are competent to opine on this question and their statements asserting a relationship between this disorder and her service-connected allergic rhinitis and sinusitis are not probative as to this question.

As the preponderance of the evidence is against a link between the Veteran's obstructive sleep apnea and a disease or injury in service or a service-connected disorder, the weight of the evidence is against her claim for service connection.  Reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The reduction in the rating for a left tibia stress fracture with complaints of knee pain was proper, and the restoration of the 20 percent rating is denied.

The reduction in the rating for bilateral maxillary sinusitis was proper, and restoration of the 30 percent rating is denied.

Entitlement to a 10 percent rating for a right tibia stress fracture is granted.

Entitlement to a compensable rating for allergic rhinitis is denied.

New and material evidence having been received, the claim for service connection for an elbow or finger disorder is reopened.

Entitlement to service connection for a neurological disorder, claimed as an elbow and finger disorder, is denied.

Entitlement to service connection for sleep apnea, hypersomnia and dyspnea is denied.


REMAND

As detailed above, VA is obliged under the VCAA to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon, supra. 

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.  The threshold for finding a link between current disability and service is low. Locklear, supra; McLendon at 83.  There must, however, be sufficient evidence of such a relationship to trigger VA's duty to provide an examination or obtain a medical opinion.  Waters, supra.

The Veteran contends that her current lumbar spine disorder is the result of her service.  Service treatment records reflect a complaint of lower back pain and nausea for one week in May 1985 and the Veteran was advised to take aspirin and use hot soaks to treat this pain.  Post service treatment records document a November 1992 diagnostic impression of rule-out lumbar spine strain, which occurred approximately 18 months after service.  Although the Veteran has reported a continuity of symptomology, she also reported the "insidious" onset of lumbar symptoms the previous month in November 2006.  A VA examination is required to determine the nature and etiology of the Veteran's diagnosed lumbar spine disorder.

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of a veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2010).

The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

It is the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board, therefore, must evaluate whether there are circumstances in the appellant's case, apart from any non-service connected condition and advancing age, which would justify a TDIU due solely to the service-connected conditions. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

A March 2007 opinion from M. S., the Veteran's treating VA physician assistant, indicated that he recommended her early retirement from the post office due to, at least in part, recurrent sinusitis and allergic rhinitis.  In a July 2007 VA orthopedic examination, the Veteran reported that she was unable to work due to her knee disorders and her difficulty standing.  A February 2008 VA orthopedic examiner found that it would be difficult for the Veteran to perform physical employment due to her left knee symptoms but that she could potentially perform sedentary work.  She was awarded SSA benefits in September 2009 on the basis of an acquired psychiatric disorder and a lumbar spine disorder.

The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect all of an appellant's service-connected disabilities have on his ability to work.  38 U.S.C.A. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).  The record does not contain this opinion and such an opinion is required.

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should afford the Veteran a VA orthopedic examination to determine whether any diagnosed lumbar spine disorder is related to active duty service.  The claims file including a copy of this remand must be made available to, and be reviewed by, the examiner.  The examiner should indicate such review in the examination report or in an addendum.

After the examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current lumbar spine disorder had its onset in service or is otherwise related to a disease or injury in active duty service.  The examiner should note the Veteran's May 1985 complaint of low back pain.

If arthritis is diagnosed, the examiner should indicate whether it manifested to a compensable degree within one year of the Veteran's service discharge in April 1991.

The examiner should provide a rationale for this opinion.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinion.

2.  Following the completion of the above development, the RO/AMC should afford the Veteran a VA examination to determine or an examination to determine the combined impact of all service-connected disabilities on her ability to obtain and maintain gainful employment.  The claims file including a copy of this remand must be made available to, and be reviewed by, the examiner.  The examiner should indicate such review in the examination report or in an addendum.

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any non-service connected disabilities, it is at least as likely as not (50 percent or greater probability) that her service-connected disabilities, either alone, together or in some combination, render her unable to secure or follow a substantially gainful occupation for which her education and occupational experience would otherwise qualify her.

The examiner should set forth all examination findings, along with a complete rationale for any opinion reached, in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why.

3. The RO/AMC should review the examination reports to ensure that they contain all information and opinions requested in this remand and that any recommended additional examination and testing has been conducted.

4.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


